Citation Nr: 1242214	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-23 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder. 

2.  Entitlement to a rating in excess of 10 percent for the Veteran's service-connected bilateral tinnitus.  

3.  Entitlement to a compensable rating for the Veteran's service-connected bilateral hearing loss.

4.  Entitlement to a rating in excess of 10 percent for the Veteran's service-connected chronic sinusitis. 


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney at Law

ATTORNEY FOR THE BOARD

B. Diliberto, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to March 1990. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that denied the benefits sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The United States Court of Appeals for Veterans Claims (Court) has held that such claims amount to a claim of entitlement to service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Therefore, in accordance with Clemons, the Board has recharacterized the issue on appeal.  

In his May 2010 Substantive Appeal (VA Form 9) the appellant requested a hearing before a Veterans law Judge.  The Board notes that the appellant subsequently withdrew that hearing request.  38 C.F.R. § 20.704(e) (2012).  Accordingly, the request has been withdrawn.

The reopened claim for service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

FINDINGS OF FACT

1.  The RO denied entitlement to service connection for an acquired psychiatric disorder claimed as bipolar disorder and depression in a November 2006 rating decision; the Veteran did not appeal that decision.  

2.  Evidence received since the November 2006 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder and raises a reasonable possibility of substantiating that claim.  

3.  The Veteran's service-connected tinnitus has been assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.

4.  The Veteran's service-connected bilateral hearing loss has been manifested by Level I hearing in his both right and left ears for the entirety of the period on appeal.  

5.  The Veteran's service-connected chronic sinusitis has not been manifested by three or more incapacitating episodes of sinusitis per year requiring prolonged antibiotics or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting at any time during the period on appeal.


CONCLUSIONS OF LAW

1.  The November 2006 rating decision, which denied entitlement to service connection for an acquired psychiatric disorder claimed as bipolar disorder and depression, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2012).

2.  Additional evidence presented since the November 2006 rating decision is new and material and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).
3.  Entitlement to a rating in excess of 10 percent for tinnitus is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.87, Diagnostic Code 6260; Smith v Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

4.  The criteria for a compensable evaluation for bilateral hearing loss were not met at any time during the period on appeal. 38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2012).

5.  The criteria for a rating in excess of 10 percent for chronic sinusitis were not met at any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, Diagnostic Code 6513 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has claimed entitlement to increased ratings for his service-connected tinnitus, bilateral hearing loss and sinusitis.  He is also attempting to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder.  

In February 2006 the Veteran claimed entitlement to service connection for an acquired psychiatric disorder, tinnitus, bilateral hearing loss and a sinus condition.  The RO issued a rating decision in November 2006 wherein it denied entitlement to service connection for an acquired psychiatric disorder.  The Veteran did not appeal that rating decision.  Accordingly, it has become final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In the same rating decision the RO also granted entitlement to service connection for tinnitus and bilateral hearing loss, assigning a 10 percent rating and noncompensable rating respectively.  The effective date for those ratings was February 21, 2006.  The RO deferred a determination on the sinus condition claim at that time, but issued a January 2007 rating decision granting entitlement to service connection for a sinus condition and assigning a noncompensable rating effective from February 21, 2006.  

In March 2008 the Veteran filed a claim asserting entitlement to increased ratings for his service-connected tinnitus, hearing loss and sinusitis.  He also reasserted entitlement to service connection for an acquired psychiatric disorder.  In an August 2008 rating decision the RO denied the claim asserting entitlement to service connection for an acquired psychiatric disorder and also denied entitlement to increased rating for the Veteran's service-connected tinnitus and bilateral hearing loss.  However, the RO did granted entitlement to a 10 percent rating for the Veteran's service-connected chronic sinusitis, with an effective date from March 24, 2008.  The Veteran submitted a Notice of Disagreement (NOD) in May 2009.  The RO issued a Statement of the Case (SOC) in April 2010 and the Veteran filed a Substantive Appeal (VA Form 9) in May 2010.  

For claims to reopen based on the submission of new and material evidence the Board notes that regardless of how the RO ruled on the question of reopening, the Board, as the final fact finder within VA, initially must determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

"Material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, then the claim must be reopened and the VA may then proceed to the merits of the claim on the basis of all the evidence of record.  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The Board also notes that if VA failed to consider new and material evidence submitted within the one-year appeal period pursuant to 38 C.F.R. § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  In Buie v. Shinseki, 24 Vet. App. 242 (2011), the Court explained that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement, but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.  Similarly, under 38 C.F.R. § 3.156(c), when VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, the claim will be reconsidered notwithstanding the provisions of 38 C.F.R. § 3.156(a).  38 C.F.R. § 3.156(c) (2012).   

Once service connection has been granted disability evaluations are determined by evaluating the extent to which a veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Moreover, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified.  38 C.F.R. § 4.21.  The Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

The Board also notes that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of entitlement to unemployability has previously been denied by the RO and has not been appealed by the Veteran.  Therefore, consideration of a TDIU is not warranted.   

Acquired Psychiatric Disorder

As noted, the Board must determine whether or not the Veteran has submitted new and material evidence on the claim for service connection for an acquired psychiatric disorder since the final November 2006 rating decision.  

After a thorough review, the Board has determined that the evidence obtained since the November 2006 rating decision is new and material.  Specifically, the Board notes that the Veteran's VA treatment records from after that date show continued treatment for several different acquired psychiatric disorders.  In addition, private treatment records from February 2010 include a psychiatric evaluation indicating that the Veteran's diagnosed bipolar disorder likely began during active service.  Finally, the Veteran has submitted statements from his mother and from one of his superior officers attesting to symptomatology demonstrated by the Veteran during his time in service.  This evidence relates to the likelihood that the Veteran has an acquired psychiatric disorder that began in or is otherwise related to his active service, the lack of which was the basis of the RO's denial in November 2006.  None of this evidence was previously of record at the time of that denial.  Moreover, the evidence is material in that it relates to a fact previously unestablished.  New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  

Tinnitus

The Veteran has also claimed entitlement to a rating in excess of 10 percent for his service-connected tinnitus.  Essentially, the Veteran is asserting that the rating assigned does not reflect the severity of that condition.  

On June 13, 2003, the Secretary of the VA amended the provisions of 38 C.F.R. § 4.87.  The amended regulation clarifies that recurrent tinnitus warrants a 10 percent evaluations.  Only a single evaluation is to be assigned for recurrent tinnitus no matter whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the United States Court of Appeals for Veterans Claims (Court) held that the version of 38 C.F.R. § 4.87, Diagnostic Code 6260 in effect prior to June 13, 2003, required the assignment of separate compensable evaluations for each ear.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit held that the Court erred in not deferring to the VA's interpretation of 38 C.F.R. §§ 4.25(b), 4.87 and Diagnostic Code 6260, which directed the assignment of a single evaluation for tinnitus regardless of whether the disability was unilateral or bilateral in nature.  

In view of the foregoing, the Board concludes that the version of Diagnostic Code 6260 in effect prior to June 2003 precludes an evaluation in excess of a single 10 percent for tinnitus.  Therefore, the Veteran's claim for a rating in excess of 10 percent for his service-connected tinnitus must be denied.

The Board has considered the applicability of staged ratings.  Staged ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service- connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).  For the increased rating claim adjudicated above, the Board finds that the maximum schedular rating has been assigned for the entirety of the period currently on appeal. 

The Board has also considered assignment of an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  The evidence does not show that the Veteran's service-connected tinnitus has interfered with his employment.  Nor does the evidence show frequent hospitalization or that manifestations of the disability exceed those contemplated by the schedular criteria.  Therefore, assignment of an extra-schedular for the Veteran's service-connected tinnitus is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


Bilateral Hearing Loss

The Veteran has also claimed entitlement to a compensable rating for his service-connected bilateral hearing loss.  Rating evaluations for service-connected hearing loss range from noncompensable to 100 percent.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 hertz (Hz).  To evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels, from Level I for essentially normal acuity, through Level XI for profound deafness.  38 C.F.R. §§ 4.14, 4.85, Diagnostic Code 6100 (2012).  Hearing tests are conducted without hearing aids, but the impact thereof is contemplated in the schedular evaluations.  See 38 C.F.R. § 4.85.  

The results of the above-described testing are charted on Table VI, VIa and VII.  See 38 C.F.R. § 4.85.  Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separated.  Likewise, when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will also determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  These provisions are not applicable in this case so as to provide a higher rating.  

The Court has noted that the assignment of disability ratings for hearing impairment are basically arrived at by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  However, the Court has admonished that audiologists must also describe the effects of the hearing loss on occupational functioning and daily activities, so that it can be determined whether or not an extraschedular evaluation may be assigned.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In Martinak, the Court specifically noted that unlike the schedular rating criteria, the extraschedular provisions do not rely exclusively on objective results to determine entitlement.  

The relevant evidence of record includes VA examination reports, VA treatment records and records from the Social Security Administration.  

In June 2008, shortly after he filed his claim asserting entitlement to an increased rating, the Veteran was afforded a VA examination.  During that examination the Veteran reported difficulty understand speech, especially in noise or when people are not facing him.  Audiometric testing revealed that the Veteran's right ear puretone thresholds were 30, 50, 50 and 40, for an average of 42.5 decibels, and that his speech discrimination score for that ear was 100 percent.  The Veteran's left ear puretone thresholds were 30, 50, 55 and 60, for an average of 48.75 decibels.  His speech discrimination score for that ear was also 100 percent.  When combined on Table VI these numbers produce Level I hearing for the left ear and Level I hearing for the right ear.  When these hearing designations are applied to Table VII the result is a noncompensable disability rating.  The examiner noted that testing indicated mild to moderate/severe sensorineural hearing loss.  With regard to functional impairment the examiner stated that the Veteran may experience mild to moderate difficulty understanding speech, especially in noise.  He also stated that the Veteran may have difficulty hearing mid to high frequency sounds.  Otoscopy revealed wax that prevented good visualization of both tympanic membranes.  

Records from the Social Security Administration do not reference treatment for bilateral hearing loss and do not discuss any limitations caused by that disorder.  VA treatment records are similar negative, indicating only that the Veteran has been treated for hearing loss and that his tympanic membranes and ear canals were intact and within normal limits.  

As the Veteran's audiometric evaluation indicates a noncompensable disability rating for his hearing loss as noted above, the Board finds that there is no schedular basis on which to grant a compensable rating.  See generally Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993) (the assignment of a disability rating for hearing loss is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule).  

The Board has considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The record does not show anything unique or unusual about the Veteran's bilateral hearing loss.  While the condition undoubtedly causes some impairment, no symptoms have been described that would render the schedular criteria inadequate.  The Veteran's main symptom is difficulty hearing in various situations, which is contemplated in the rating assigned.  Therefore, assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

In sum, the lay and medical evidence is against an initial compensable rating for the Veteran's bilateral hearing loss for any time during the appeal period.  To the extent that the Veteran argues entitlement to a compensable rating, the Board places greater probative value on the clinical findings and opinions by VA examiners who have greater expertise and training than the Veteran in evaluating the disability at issue.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

Sinusitis

Finally, the Veteran has claimed entitlement to a rating in excess of 10 percent for his service-connected sinusitis.  Under 38 C.F.R. § 4.97, Diagnostic Code 6510-6514 (2008), all forms of sinusitis are rated under a general formula.  A noncompensable rating is warranted when sinusitis is detected by X-ray only.  A 10 percent evaluation is warranted for one or two incapacitating episodes of sinusitis per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  A higher 30 percent evaluation is only warranted if there are three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.

The relevant evidence of record includes VA examination reports, VA treatment records and records from the Social Security Administration.  

VA treatment records from November 2007 indicate that the Veteran was treated for a one-month history of spontaneous nosebleeds.  The examiner noted that had a slight nasal septum deviation on the left and irritation on the ethmoid left lower area.  No sinusitis was noted.  Subsequent treatment records from May 2008 show that the Veteran had a cocaine abuse problem, with chest tightness, a productive cough and sinus congestion.

In June 2008, shortly after he filed his claim asserting entitlement to an increased rating, the Veteran was afforded a VA examination.  During that examination the Veteran reported ongoing daily symptoms of congestion, difficulty breathing, headaches, epistaxis and spells of sneezing for approximately ten minutes each morning.  The Veteran stated that his sinus symptoms interfere with his ability to breathe through his nose and that he has daily yellowish sputum that comes from both nostrils.  He indicated that he has pain, headaches, purulent discharge and crusting daily.  The examiner noted that the Veteran had undergone a cauterization procedure for epistaxis in 2007 and that the Veteran was currently taking Loratidine and Flunisolide.  Physical examination revealed that the tympanic membranes were clear of infection bilaterally.  Examination of the nasal passages showed 40 percent left-sided and 20 percent right-sided partial obstruction.  There was no septal deviation, tissue loss, scarring or nose deformity.  There was evidence of purulent drainage on the left nasal cavity.  There was also left frontal and bilateral maxillary tenderness to palpation with the aforementioned left-sided purulent discharge and crusting.  There was no speech impairment.  The examiner found that the Veteran has not been incapacitated under the treatment of a physician requiring bed rest and that the Veteran has not utilized antibiotics in the past year.  He determined that the Veteran's symptoms do not affect his occupational functioning or his activities of daily living.  

Records from the Social Security Administration do not reference treatment for sinusitis and do not discuss any limitations caused by that disorder.  

VA treatment records from November 2009 indicate that the Veteran's sinusitis was symptomatic on examination.  Percussion tenderness and green discharge were noted.  The Veteran was prescribed an antibiotic.  Additional records show that the Veteran reported frequent sinus congestion at home, which he stated he treats with Flunisolide.  

After a thorough evaluation of the entirety of the relevant evidence of record the Board finds that entitlement to a rating in excess of 10 percent for the Veteran's service-connected chronic sinusitis is not warranted for any time during the period on appeal.  In so finding, the Board notes that the evidence of record does not demonstrate that the Veteran's sinusitis has resulted in three or more incapacitating episodes per year requiring prolonged antibiotic treatment.  Likewise, there is no evidence of more than six non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting at any time during the pendency of this appeal. 

Staged ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service- connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).  For the increased rating claim adjudicated above, the Board finds that the record does not reflect any distinct period of time during the appeal period when the criteria for the next higher rating were met.

The Board has also considered assignment of an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  The record does not show that the veteran's sinusitis, alone, has required frequent hospitalization, or that manifestations of the disability exceed those contemplated by the schedule criteria.  Therefore, assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  Accordingly, a rating in excess of 10 percent for the veteran's service-connected sinusitis is denied. 

Duty to Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in April 2008 and July 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

With regard to claim to reopen a finally disallowed claim, the VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the issue of whether new and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder has been resolved in the Veteran's favor, any error in notice required by Kent is harmless error.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist. 

ORDER

New and material evidence having been submitted the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

Entitlement to a rating in excess of 10 percent for the Veteran's service-connected tinnitus is denied. 

Entitlement to a rating in excess of 10 percent for the Veteran's service-connected chronic sinusitis is denied. 

Entitlement to a compensable rating for the Veteran's service-connected bilateral hearing loss is denied. 


REMAND

Having been reopened, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder must be judged on the merits.  However, the Board finds that additional development is necessary with respect to that claim.  Accordingly, further appellate consideration will be deferred and this matter is remanded to the RO/AMC for further action as described below.

To prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Shedden v. Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 2004).  

The Veteran's VA treatment records show continued treatment for several different acquired psychiatric disorders.  In addition, private treatment records from February 2010 include a psychiatric evaluation indicating that the Veteran's diagnosed bipolar disorder likely began during active service.  Finally, the Veteran has submitted statements from his mother and from one of his superior officers attesting to behavior demonstrated by the Veteran during his time in service.  Taken together, this evidence creates an outstanding question as to whether any of the Veteran's acquired psychiatric disorder may either have begun during service or be otherwise related to the Veteran's period of active service.  

The Board notes that to date, the Veteran has not been afforded a VA examination in connection with his claim, and that the evidence of record is insufficient for the Board to render a decision.  The Veteran is competent to testify as to the presence of observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  His statements are sufficient to require VA to obtain medical opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  That evidence is not sufficient, however, to grant the benefit sought, as there are outstanding questions as to whether the claimed condition began in service, or is otherwise etiologically related to his period of active service.  Consequently, this matter must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to obtain updated VA treatment records from the VA Medical Center in Jacksonville, Florida, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of April 2010 to the present.

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the precise nature of the Veteran's acquired psychiatric disorder(s).  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims folder should be made available to and be reviewed by the examiner prior to the examination.  Following a thorough evaluation the examiner should determine the nature and extent of any and all acquired psychiatric disorders.

Furthermore, the examiner should state, for each demonstrated disorder, whether that disability at least as likely (50% or greater chance) as not began in or is otherwise related to the Veteran's active service.  

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.  The examiner's rationale should also address, in detail, the private psychiatric evaluation from February 2010. 

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


